DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/26/2021.  Claims 1, 3-4, and 6-22 are pending in the case.  Claims 2 and 5 have been cancelled.  Claims 14-22 have been added.  Claims 1 and 12-13 are independent claims.

Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that “Attachment manger 146 of Mumford provides a GUI that allows a user to select windows and specify a relationship between the windows, such as attaching the windows. However, attachment manager 146 does not provide a GUI in which a first window includes a first operation area that links changes in the first and second windows while a second window includes a second operation area for a different processing” (pages 11-12).  Examiner respectfully disagrees.  As cited in the previous rejection of claim 10, Mumford’s “GUI that allows a user to select windows and specify a relationship between the windows” is “a first operation area that links changes in the first and second windows.”
Applicant argues that “Mumford provides no discussion or suggestion of a first operation window, as claimed” (page 12).  Examiner respectfully disagrees.  The claims do not recite any “window.”  Assuming a window is equivalent to an 
Applicant argues that “Mumford provides no discussion or suggestion that the GUI includes a first reception area, as claimed” (page 12).  Examiner respectfully disagrees.  The previous and current rejections cite to Mumford’s “title bar,” a feature that can be used to drag a window in every major window-based operating system from one position to another.  Mumford’s “title bar” is “a first reception area, as claimed.”
Applicant argues that “Mumford provides no discussion or suggestion that … operation of such a first reception area results in linking changes between display positions of first and second windows when a first reception area of a first window receives an operation” (page 12).  Examiner respectfully disagrees.  The previous and current rejections cite to Mumford’s teaching that “if user 102 uses a mouse to click-on and drag one window, the attached window will follow, thus maintaining a pre-determined spatial relationship or physical proximity between the windows.”
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-19, and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Mumford et al. (US 2011/0078625 A1, hereinafter Mumford) in view of Kaufman (“The Best Application Launchers and Docks for Organizing Your Desktop,” 11 July 2017, https://www.howtogeek.com/116163/the-best-application-launchers-and-docks-for-organizing-your-desktop/).

As to independent claim 1, Mumford teaches a display terminal comprising:
a memory (figure 1 part 114) that stores a second application and a first application that causes the display terminal to control a display to display a first operation display screen (“Window 220 is associated with an instant messaging client, while window 210 is associated with a separate application, a conversation toolbar,” paragraph 0023 lines 6-8); and
circuitry (figure 1 part 112) configured to
control the display to display the first operation display screen by the first application (figure 2D part 210) and to display a second 
in response to reception of the first operation in the first reception area, link changes of the display position of the first operation display screen to changes of the display position of the second operation display screen (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or applications to attach to one another,” paragraph 0043 lines 2-5); and 
in response to reception of the second operation in the second reception area, control the display to display a change to the display position of the first operation display screen in association with a change to the display position of the second operation display screen (“if user 102 uses a mouse to click-on and drag one window, the attached window will follow, thus maintaining a pre-determined spatial relationship or physical proximity between the windows,” paragraph 0013 lines 7-10).
Mumford does not appear to expressly teach a terminal comprising a second application used for activating a first application.
Kaufman teaches a terminal comprising a second application used for activating a first application (“Appetizer is a free, open source, portable application launcher for Windows that allows you to organize your programs on a customizable, resizable dock that can be displayed horizontally or vertically,” page 10 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Mumford to comprise the activating of Kaufman.  One would have been motivated to make such a combination to provide quick access to certain applications without leaving them open.

As to dependent claim 3, the rejection of claim 1 is incorporated.  Mumford/Kaufman further teaches a terminal wherein the circuitry changes the display position of the first operation display screen in connection with the display position of 

As to dependent claim 6, the rejection of claim 1 is incorporated.  Mumford/Kaufman further teaches a terminal wherein:
the memory stores setting information indicating whether a link is set for the display position of the first operation display screen and a change of the display position of the second operation display screen (“Computing device 110 also includes a hook library 142, a hook module 144, and an attach manager 146 to facilitate attaching a window from application 140-1 to a window of application 140-2, and to manage the attached windows. Attaching windows to one another generally includes defining an attachment relationship between the windows, such as a pre-defined physical proximity or spatial relationship. The attached windows are then manipulated according to that attachment relationship, for example, such that the attached windows move together nearly simultaneously to maintain the pre-defined physical proximity according to the attachment relationship,” Mumford paragraph 0012 lines 1-12), and
the circuitry changes the display position of the first operation display screen based on the stored setting information (“if user 102 uses a mouse 

As to dependent claim 7, the rejection of claim 6 is incorporated.  Mumford/Kaufman further teaches a terminal wherein:
in the case that the setting information indicates that the link is set for the display position of the first operation display screen and the change of the display position of the second operation display screen, the circuitry changes the display position of the first operation display screen in connection with the display position of the second operation display screen to be changed in response to reception of the second operation in the second reception area (“Computing device 110 also includes a hook library 142, a hook module 144, and an attach manager 146 to facilitate attaching a window from application 140-1 to a window of application 140-2, and to manage the attached windows. Attaching windows to one another generally includes defining an attachment relationship between the windows, such as a pre-defined physical proximity or spatial relationship. The attached windows are then manipulated according to that attachment relationship, for example, such that the attached windows move together nearly simultaneously to maintain the pre-defined physical proximity according to the attachment relationship,” Mumford paragraph 0012 lines 1-12), and
in a case that the setting information indicates that the link is not set for the display position of the first operation display screen and the change of the display position of the second operation display screen, the circuitry does not change the display position of the first operation display screen even when the display position of the second operation display screen is changed (See figure 5 step 525 – if there are no attached windows then step 530 is skipped and no correlating messages are generated).

As to dependent claim 8, the rejection of claim 1 is incorporated.  Mumford/Kaufman further teaches a terminal:
wherein the circuitry is configured to acquire process identification information identifying particular processing on an operating system of the first application (“Process 500 begins in step 505 by identifying which applications will be attached. For example, the windows and/or applications that will be attached to one another are identified. Such applications can be identified using an application identifier, such as a class name. A class name typically identifies a specific application because window classes are process specific, and therefore a window class name is specific to a particular process, which is associated with a particular application,” Mumford paragraph 0041 lines 3-11) in response to the first application being activated (“various windows and/or applications can be identified automatically,” Mumford paragraph 0044 lines 1-2),
the circuitry is configured to acquire operation display screen information including display position information indicating the display position of the first operation display screen based on the acquired process identification information (“hook library 142 and hook module 144 monitor and pass certain messages to attach manager 146, such as by filtering messages that are intended for one or more windows and/or applications. Attach manager 146 then analyzes the message,” Mumford paragraph 0015 lines 1-5; “Messages generally include information and/or commands regarding the graphical application windows. For example, messages may include information about the size, location, and orientation of a window. Messages may describe the location of a window in terms of a local coordinate system, such as X-Y coordinates, and potentially Z coordinates as well (such as a Z-order of windows),” Mumford paragraph 014 lines 4-10), and
the memory stores the setting information in association with the acquired process identification information and the acquired operation display screen information (“hook library 142 and hook module 144 monitor and pass certain messages to attach manager 146, such as by filtering messages that are intended for one or more windows and/or applications. Attach manager 146 then analyzes the message,” Mumford paragraph 0015 lines 1-5).

claim 9, the rejection of claim 8 is incorporated.  Mumford/Kaufman further teaches a terminal wherein in a case that the setting information indicates that the link is not set for the display position of the first operation display screen and the change of the display position of the second operation display screen, the circuitry displays the first operation display screen at a display position indicated by the display position information (See figure 5 step 525 – if there are no attached windows then step 530 is skipped and no correlating messages are generated).

As to dependent claim 10, the rejection of claim 6 is incorporated.  Mumford/Kaufman further teaches a terminal:
wherein the circuitry is configured to switch an ON-state and an OFF-state of the link between the display position of the first operation display screen and the change of the display position of the second operation display screen indicated by the setting information stored in the memory (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or applications to attach to one another,” Mumford paragraph 0043 lines 2-5), and
the circuitry switches the setting information stored in the memory in response to reception of the first operation in the first reception area (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or applications to attach to one another,” Mumford paragraph 0043 lines 2-5).

As to dependent claim 11, the rejection of claim 1 is incorporated.  Mumford/Kaufman further teaches a terminal wherein the second application is a launcher application operable on an operating system, and the first application is activated in response to performing a pre-set input operation on the second operation display screen (“Appetizer is a free, open source, portable application launcher for Windows that allows you to organize your programs on a customizable, resizable dock that can be displayed horizontally or vertically,” Kaufman page 10 lines 1-3).

As to independent claim 12, Mumford teaches a method of controlling display of information on a display terminal, the display terminal storing a second application and a first application that causes the display terminal to control a display to display a first operation display screen (“Window 220 is associated with an instant messaging client, while window 210 is associated with a separate application, a conversation toolbar,” paragraph 0023 lines 6-8), the method comprising:
controlling the display to display the first operation display screen by the first application (figure 2D part 210) and to display a second operation display screen by the second application (figure 2D part 220), wherein the first operation display screen includes a first reception area for receiving a first operation to link a change of the display position of the first operation display screen to a change of the display position of the second operation display screen (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or 
in response to reception of the first operation in the first reception area, linking changes of the display position of the first operation display screen to changes of the display position of the second operation display screen (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or applications to attach to one another,” paragraph 0043 lines 2-5); and 
in response to reception of the second operation in the second reception area, controlling the display to display a change to the display position of the first operation display screen in association with a change to the display position of the second operation display screen (“if user 102 uses a mouse to click-on and drag one window, the attached window will follow, thus maintaining a pre-determined spatial relationship or physical proximity between the windows,” paragraph 0013 lines 7-10).
Mumford does not appear to expressly teach a method comprising a second application used for activating a first application.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Mumford to comprise the activating of Kaufman.  One would have been motivated to make such a combination to provide quick access to certain applications without leaving them open.

As to independent claim 13, Mumford teaches a non-transitory computer readable storage medium (figure 1 part 114) storing one or more instructions that, when executed by one or more processors, cause the one or more processors to perform a method of controlling display of information on a display terminal, the display terminal storing a second application and a first application that causes the display terminal to control a display to display a first operation display screen (“Window 220 is associated with an instant messaging client, while window 210 is associated with a separate application, a conversation toolbar,” paragraph 0023 lines 6-8), the method comprising:
controlling the display to display the first operation display screen by the first application (figure 2D part 210) and to display a second operation display screen by the second application (figure 2D part 220), wherein the first operation display screen includes a first reception area for receiving a first operation to link a change of the display position of the first operation 
in response to reception of the first operation in the first reception area, linking changes of the display position of the first operation display screen to changes of the display position of the second operation display screen (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or applications to attach to one another,” paragraph 0043 lines 2-5); and 
in response to reception of the second operation in the second reception area, controlling the display to display a change to the display position of the first operation display screen in association with a change to the display position of the second operation display screen (“if user 102 uses a mouse to click-on and drag one window, the attached window will follow, thus maintaining a pre-determined spatial relationship or physical proximity between the windows,” paragraph 0013 lines 7-10).
used for activating a first application.
Kaufman teaches a medium comprising a second application used for activating a first application (“Appetizer is a free, open source, portable application launcher for Windows that allows you to organize your programs on a customizable, resizable dock that can be displayed horizontally or vertically,” page 10 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Mumford to comprise the activating of Kaufman.  One would have been motivated to make such a combination to provide quick access to certain applications without leaving them open.

As to dependent claim 14, the rejection of claim 6 is incorporated.  Mumford/Kaufman further teaches a terminal wherein the circuitry updates the setting information to indicate that the link is set in response to reception of the first operation in the first reception area (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or applications to attach to one another,” Mumford paragraph 0043 lines 2-5).

As to dependent claim 15, the rejection of claim 14 is incorporated.  Mumford/Kaufman further teaches a terminal wherein the circuitry further updates the setting information to indicate that the link is no longer set in response to another first operation in the first reception area (“attach manager 146 may provide a graphical user 

As to dependent claim 16, the rejection of claim 12 is incorporated.  Mumford/Kaufman further teaches a method comprising:
storing setting information indicating whether a link is set for the display position of the first operation display screen and a change of the display position of the second operation display screen (“Computing device 110 also includes a hook library 142, a hook module 144, and an attach manager 146 to facilitate attaching a window from application 140-1 to a window of application 140-2, and to manage the attached windows. Attaching windows to one another generally includes defining an attachment relationship between the windows, such as a pre-defined physical proximity or spatial relationship. The attached windows are then manipulated according to that attachment relationship, for example, such that the attached windows move together nearly simultaneously to maintain the pre-defined physical proximity according to the attachment relationship,” Mumford paragraph 0012 lines 1-12); and
changing the display position of the first operation display screen based on the stored setting information (“if user 102 uses a mouse to click-on and drag one window, the attached window will follow, thus maintaining a pre-determined spatial relationship or physical proximity between the windows,” Mumford paragraph 0013 lines 7-10).

As to dependent claim 17, the rejection of claim 16 is incorporated.  Mumford/Kaufman further teaches a method comprising updating the setting information to indicate that the link is set in response to reception of the first operation in the first reception area (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or applications to attach to one another,” Mumford paragraph 0043 lines 2-5).

As to dependent claim 18, the rejection of claim 17 is incorporated.  Mumford/Kaufman further teaches a method comprising updating updates the setting information to indicate that the link is no longer set in response to another first operation in the first reception area (“attach manager 146 may provide a graphical user interface that allows user 102 to manually select multiple windows and/or applications to attach to one another,” Mumford paragraph 0043 lines 2-5).

As to dependent claim 19, the rejection of claim 12 is incorporated.  Mumford/Kaufman further teaches a method comprising changing changes the display position of the first operation display screen in connection with the display position of the second operation display screen (“if user 102 uses a mouse to click-on and drag one window, the attached window will follow, thus maintaining a pre-determined spatial relationship or physical proximity between the windows,” Mumford paragraph 0013 lines 7-10) so as to display the first operation display screen adjacent to the second operation display screen (Mumford figure 2D).

As to dependent claim 21, the rejection of claim 12 is incorporated.  Mumford/Kaufman further teaches a method wherein:
the second application is a launcher application operable on an operating system (“Appetizer is a free, open source, portable application launcher for Windows that allows you to organize your programs on a customizable, resizable dock that can be displayed horizontally or vertically,” Kaufman page 10 lines 1-3), and
the first application is activated in response to performing a pre-set input operation on the second operation display screen (“Appetizer is a free, open source, portable application launcher for Windows that allows you to organize your programs on a customizable, resizable dock that can be displayed horizontally or vertically,” Kaufman page 10 lines 1-3).

As to dependent claim 22, the rejection of claim 13 is incorporated.  Mumford/Kaufman further teaches a medium wherein the second application is a launcher application operable on an operating system (“Appetizer is a free, open source, portable application launcher for Windows that allows you to organize your programs on a customizable, resizable dock that can be displayed horizontally or vertically,” Kaufman page 10 lines 1-3), and
the first application is activated in response to performing a pre-set input operation on the second operation display screen (“Appetizer is a free, open source, portable application launcher for Windows that allows you to .

Claims 4 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Mumford in view of Kaufman and MacLean et al. (US 5819055 A, hereinafter MacLean).

As to dependent claim 4, the rejection of claim 3 is incorporated.
Mumford/Kaufman does not appear to expressly teach a terminal wherein in a case that the second operation of the second reception area is received while the first operation display screen is displayed adjacently at one side of the second operation display screen, the circuitry changes the display position of the first operation display screen so as to display the first operation display screen adjacent to another side of the second operation display screen.
MacLean teaches a terminal wherein in a case that the second operation of the second reception area is received while the first operation display screen is displayed adjacently at one side of the second operation display screen, the circuitry changes the display position of the first operation display screen so as to display the first operation display screen adjacent to another side of the second operation display screen (“Each dock is associated with a detection zone (discussed in greater detail below in association with FIGS. 12A and 13) disposed along a corresponding border of the maximum work area of the parent application window 12. A user causes a dockable window to become associated with a particular dock by dragging and dropping the dockable window within a detection zone for the particular dock. While it is preferred to 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception area of Mumford/Kaufman to comprise the changing position of MacLean.  One would have been motivated to make such a combination to allow the user to quickly arrange the display as they see fit.

As to dependent claim 20, the rejection of claim 19 is incorporated.
Mumford/Kaufman does not appear to expressly teach a method comprising: in a case that the second operation of the second reception area is received while the first operation display screen is displayed adjacently at one side of the second operation display screen, changing the display position of the first operation display screen so as to display the first operation display screen adjacent to another side of the second operation display screen.
MacLean teaches a method comprising: in a case that the second operation of the second reception area is received while the first operation display screen is displayed adjacently at one side of the second operation display screen, changing the display position of the first operation display screen so as to display the first operation display screen adjacent to another side of the second operation display screen (“Each dock is associated with a detection zone (discussed in greater detail below in 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception area of Mumford/Kaufman to comprise the changing position of MacLean.  One would have been motivated to make such a combination to allow the user to quickly arrange the display as they see fit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2014/0137019 A1 disclosing connecting objects
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145